Name: Commission Regulation (EEC) No 2677/80 of 17 October 1980 on the delivery of various consignments of skimmed-milk powder as food aid fo Algeria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 80 Official Journal of the European Communities No L 274/21 COMMISSION REGULATION (EEC) No 2677/80 of 17 October 1980 on the delivery of various consignments of skimmed-milk powder as food aid for Algeria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /79 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme ^), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, the Republic of Algeria have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed- milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488/79 (5) ; whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the French intervention agencies as speci ­ fied in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7. 1978 , p. 6 . (3 ) OJ No L 119, 15 . 5 . 1979, p. 1 . (4) OJ No L 43, 15 . 2. 1977, p. 1 . (') OJ No L 181 , 18 . 7 . 1979, p . 20 . No L 274/22 Official Journal of the European Communities 18 . 10 . 80 ANNEX ( i ) Consignment A B (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 (general reserve) Algeria 250 tonnes 250 tonnes French Intervention stock (entry into stock after 1 November 1979) 1 . Application of Council Regulations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4. Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder 7. Markings on the packaging 8 . Delivery period 9 . Stage and place of delivery 10 . Representative of the beneficiary responsible for reception (2 ) 11 . Procedure to be applied to determine the costs of supply 'Lait Ã ©crÃ ©mÃ © en poudre non vitamine / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne Ã la RÃ ©publique algÃ ©rienne / Pour distribution gratuite' Immediate action (loading as soon as possible and at the latest 31 October 1980) Port of unloading Alger (deposited on the quay or on lighters) Croissant-rouge algÃ ©rien, Monsieur Ben Aouane, 8 bis rue Henri Dunant, Alger (Tel . 213 64 57 27 Mutual agreement Notes : (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12, there must be a tendering procedure . (2 ) Only in the case of delivery 'to the port of unloading' and 'free at destination ' see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77.